                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO



GERALD ARCHULETA,
                       Petitioner,
vs.                                                         No. CV 19-00711 KG/LF
UNITED STATES OF AMERICA,
                       Respondent.


                                           JUDGMENT

       THIS MATTER having come before the Court on the Petition for the Court to Order the

Required/Needed Drug Treatment (RDAP) Program filed by Petitioner, Gerald Archuleta, on

August 2, 2019 (Doc. 1) and the Court having entered its Memorandum Opinion and Order of

Dismissal dismissing this case for lack of jurisdiction,

       IT IS ORDERED that the Petition for the Court to Order the Required/Needed Drug

Treatment (RDAP) Program filed by Petitioner, Gerald Archuleta, on August 2, 2019, (Doc. 1) is

DISMISSED without prejudice for lack of jurisdiction.




                                                      ___________________________________
                                                      UNITED STATES DISTRICT JUDGE
